UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 BRICKLAYERS & TROWEL TRADES
 INTERNATIONAL PENSION FUND, et al.,

                Plaintiffs,
                                                            Civil Action No. 17-0381 (DLF)
        v.

 MIAMI VALLEY MASONRY, INC.,

                Defendants.


                                 MEMORANDUM OPINION

       Before the Court is the Plaintiffs’ Motion for Entry of Judgment by Default. Dkt. 8. For

the reasons that follow, the Court will grant the motion.

I. BACKGROUND

       Plaintiffs are fiduciaries of two benefit plans: the Bricklayers & Trowel Trades

International Pension Fund and the International Masonry Institute. Compl. ¶¶ 1–2, Dkt. 1.

Both plans are multiemployer employee-benefit plans organized under the Employee Retirement

Income Security Act (“ERISA”). Id.; 29 U.S.C. §§ 1002(1), (2), (37). The plans provide

retirement, disability, death, and other benefits to individuals who work in the construction

industry as bricklayers or as similar tradesmen. Pls.’ App. at 002, Dkt. 8-3. Defendant Miami

Valley is an Ohio corporation and an “employer in an industry affecting commerce” as defined

by ERISA. Compl. ¶ 3; 29 U.S.C. §§ 1002(5), (11), (12). Under its collective bargaining

agreements and ERISA, Miami Valley is required to make contributions to the benefit plans

based on the number of hours worked by its employees in covered employment. Compl. ¶¶ 7–9.

In this action, Plaintiffs seek a judgment of $50,714.14 based on allegations that Miami Valley
failed to make required contributions. Id. ¶¶ 4, 7, 15–25. Plaintiffs also seek equitable relief,

namely orders directing Miami Valley to submit to an audit and comply with its contractual and

statutory obligations. Id. ¶¶ 26–35.

       Plaintiffs filed the complaint in this action on March 3, 2017. Id. Miami Valley was duly

served with the complaint and summons on March 6, 2017. Aff. of Service, Dkt. 3; Proof of

Service, Dkt. 3-1. On the same day, Plantiffs’ counsel emailed a copy of the complaint to Miami

Valley’s Treasurer. App. at 028, 037–040. Because Miami Valley did not answer or otherwise

respond to the complaint within the time period allotted by Federal Rule of Civil Procedure 12,

Plaintiffs requested an entry of default. Dkt. 4. Plaintiffs also mailed a copy of their request to

Miami Valley. Dkt. 4-2. The Clerk of the Court entered default on April 4, 2017, Dkt. 5, and

served a copy of the default entry on Miami Valley, Dkt. 7. On April 19, 2017, Plaintiffs moved

this Court to enter a default judgment against Miami Valley under Rule 55(b)(2) of the Federal

Rules of Civil Procedure. Dkt. 8. The case was reassigned to the undersigned judge on

December 4, 2017.

II. LEGAL STANDARD

       The Federal Rules of Civil Procedure empower a federal district court to enter a

default judgment against a defendant who fails to defend its case. Fed. R. Civ. P. 55(b)(2);

Keegel v. Key West & Caribbean Trading Co., 627 F.2d 372, 375 n.5 (D.C. Cir. 1980). While

federal policy generally favors resolving disputes on their merits, default judgments are

appropriate “when the adversary process has been halted because of an essentially unresponsive

party.” Mwani v. bin Laden, 417 F.3d 1, 7 (D.C. Cir. 2005) (quotation marks omitted).

       Obtaining a default judgment is a two-step process. First, the plaintiff must request that

the Clerk of Court enter default against a party who has failed to plead or otherwise defend. Fed.



                                                  2
Rawle Civ. P. 55(a). The Clerk’s default entry establishes the defaulting defendant’s liability for the

well-pleaded allegations of the complaint. Boland v. Providence Constr. Corp., 304 F.R.D. 31,

35 (D.D.C. 2014). Second, if the plaintiff’s claim is not for a “sum certain,” the plaintiff must

apply to the court for a default judgment. Fed. R. Civ. P. 55(b). At that point, the plaintiff “must

prove his entitlement to the relief requested using detailed affidavits or documentary evidence on

which the court may rely.” Ventura v. L.A. Howard Constr. Co., 134 F. Supp. 3d 99, 103

(D.D.C. 2015) (internal quotation marks and alterations omitted).

       When ruling on a motion for default judgment, a court “is required to make an

independent determination of the sum to be awarded.” Fanning v. Permanent Sol. Indus., Inc.,

257 F.R.D. 4, 7 (D.D.C. 2009) (quotation marks omitted). In that inquiry, the court has

“considerable latitude.” Ventura, 134 F. Supp. 3d at 103 (quotation marks omitted). The court

may conduct a hearing to determine damages, Fed. R. Civ. P. 55(b)(2), but the court is not

required to do so “as long as it ensures that there is a basis for the damages specified in the

default judgment,” Ventura, 134 F. Supp. 3d at 103 (quotation marks and alterations omitted).

III. ANALYSIS

       Due to the Clerk’s default entry in this case, Miami Valley is deemed liable for the well-

pleaded allegations in the complaint, including the allegation that Miami Valley failed to make

timely contributions to the benefit plans. Providence Constr., 304 F.R.D. at 35. With liability

established, the Court must independently determine the amount owed by Miami Valley to the

Plaintiffs and whether equitable relief is appropriate.

       Miami Valley’s obligations are set forth in a number of agreements: its collective

bargaining agreements with Bricklayers Local Union No. 22 Ohio, a Memorandum of

Understanding between the benefit plans and Miami Valley, and the benefit plans’ trust



                                                  3
agreement and collection procedures. Compl. ¶¶ 7–9, 12–14; App. 002–003. These agreements

obligate Miami Valley to pay (1) contributions based on the number of hours worked by

employees in covered employment; (2) interest on unpaid contributions at a rate of 15% per

annum; (3) the higher of either an additional interest payment on unpaid contributions at a rate of

15% per annum, or liquidated damages calculated as 20% of the total contributions owed; and

(4) related attorney’s fees and costs. Id. If an employer like Miami Valley does not comply with

such agreements, Section 502 of ERISA directs courts to award the amounts owed. See 29

U.S.C. § 1132(g) (stating that, if judgment is entered in favor of a benefit plan, the court shall

award unpaid contributions, interest at the rate set by the plan, liquidated damages, and

reasonable attorney’s fees and costs).

       Miami Valley disregarded its obligations, so Plaintiffs now seek to recover the amounts

owed. Compl. ¶¶ 16, 21; Pls.’ Mem. at 2, 15, Dkt. 8-1. In support of their motion for default

judgment, Plaintiffs have submitted (1) the declaration of David F. Stupar, the Executive

Director of the Bricklayers & Trowel Trades International Pension Fund and an authorized

representative of the International Masonry Institute, see App. at 001–026; and (2) the

declaration of R. Richard Hopp, counsel for the Plaintiffs, see id. at 027–040. The declarations

and their accompanying exhibits set forth the Plaintiffs’ calculations with specificity. Stupar’s

declaration details the contributions, interest, and court costs owed by Miami Valley. Id. at 003–

005. Hopp’s declaration details attorney’s fees and costs. Id. at 027–028. In particular, the

declarations and the entire record establish that Miami Valley owes the following amounts

totaling $50,741.14:

       •   $20,234.98 for unpaid contributions to the benefit plans from January 2016 through
           June 2016, id. at 003, 021;




                                                  4
         •   $15,610.08 for unpaid contributions to the benefit plans from July 2016 through
             January 2017, id. at 003;
         •   $1,984.01 for interest on the unpaid contributions, id. at 003, 021, 026;

         •   $6,525.57 for liquidated damages, id.; and

         •   $6,386.50 for reasonable attorney’s fees and costs, id. at 004–005, 027–028.

Therefore, pursuant to the agreements between the parties and Section 502 of ERISA, the Court

concludes that the Plaintiffs are entitled to a monetary judgment of $50,741.14.

         Plaintiffs also seek equitable relief, namely orders directing Miami Valley to (1) comply

with its obligations to report and contribute in the future; and (2) submit to an audit of its payroll

records. Compl. ¶¶ 26–35. Section 502 authorizes a district court to award “such other legal or

equitable relief as the court deems appropriate.” 29 U.S.C. § 1132(g)(2)(E). “This provision

allows the court to construct appropriate remedies which may include an injunction requiring a

defendant to permit, and cooperate with, an audit of its books and records.” Carpenters Lab.-

Mgmt. Pension Fund v. Freeman-Carder LLC, 498 F. Supp. 2d 237, 242 (D.D.C. 2007) (internal

quotation marks omitted). Equitable relief is often awarded when the defendant “has

demonstrated no willingness to comply with either its contractual or statutory obligations or to

participate in the judicial process.” Serv. Emps. Int’l Nat’l Indus. Pension Fund v. Tandem Dev.

Grp., LLC, No. 16-cv-2524, 2017 WL 3530358, at *3 (D.D.C. Aug. 16, 2017); Fanning v.

Warner Ctr., L.P., 999 F. Supp. 2d 263, 267 (D.D.C. 2013); Int’l Painters & Allied Trades

Indus. Pension Fund v. Zak Architectural Metal & Glass, LLC, 635 F. Supp. 2d 21, 26 (D.D.C.

2009).

         Here, Miami Valley has repeatedly disregarded its obligations to submit timely reports

and pay monthly contributions to the benefit plans. See Compl. ¶ 28; App. 021. Further, as

demonstrated throughout this action, Miami Valley appears unwilling to participate in the


                                                  5
judicial process. The Court therefore concludes that equitable relief is appropriate in this case.

See Boland v. Smith & Rogers Constr. Ltd., 201 F. Supp. 3d 144, 150 (D.D.C. 2016) (citing

cases in which “courts have awarded injunctions requiring an employer to comply with its

obligations under ERISA and collective bargaining agreements” and “directing the defendant to

permit, and cooperate with, an audit of its books and records”). Thus, pursuant to the Court’s

discretionary authority under Section 502 of ERISA, the Court will grant the equitable relief

requested by Plaintiffs.

                                         CONCLUSION

       For the foregoing reasons, the Court grants Plaintiffs’ Motion for Entry of Judgment by

Default. A separate order consistent with this decision accompanies this memorandum opinion.




                                                              ________________________
                                                              DABNEY L. FRIEDRICH
                                                              United States District Judge
Date: January 25, 2018




                                                 6